DISMISS; and Opinion Filed October 27, 2016.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01189-CV

             IN RE: THE COMMITMENT OF JOHN THOMAS ANDERSON

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                            Trial Court Cause No. CV1570001

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                   Opinion by Justice Brown
       Because the timely filing of a notice of appeal is jurisdictional and the notice of appeal

appellant filed appeared untimely, we directed appellant to file a letter brief addressing our

concern. See Garcia v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st

Dist.] 2007, no pet.). Appellant complied, agreeing his appeal is untimely. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


161189F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN RE: THE COMMITMENT OF JOHN                      On Appeal from the Criminal District Court
THOMAS ANDERSON                                    No. 5, Dallas County, Texas
                                                   Trial Court Cause No. CV1570001.
No. 05-16-01189-CV                                 Opinion delivered by Justice Brown. Chief
                                                   Justice Wright and Justice Fillmore
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this 27th day of October, 2016.




                                             –2–